              1

             2                                                           ct~~K, u.s. ~+isT~,c~ CCU~T
                                                                                     — ._.w.._v~.
             3                                                                                       -~
                                                                                OCT 3 2019
             4
                                                                        CE(dTRAL GiS~ICT Os"~ ~' I+ c~'   "'
                                                                        BY                          :;
                                                                                   f~l A~l./l~
             5

             6
                                                                                                S~~
              g                              UI~IITED STATES DISTRICT COURT
             9                          CENTRAL DISTRICT OF CALIFORNIA
            10

            11       A.L., A Minor, By and Through His    Case No. 2 9-cv-3922-SVW-NIlZW
                     Guardian Ad Litem, ELIZABETH
            12       L,                                   [PR           ]JUDGMENT
            13                  Plaintiff,                Complaint Filed: May 5, 2019
                                                          Counterclaim Filed: June 19, 2019
            14            v.
            15       TEMPLE CITY UNIFIED
                     SCHOOL DISTRICT,
            16
                                Defendant.
            17

            18       TEMPLE CITY UNIFIED
                     SCHOOL DISTRICT,
            19
                                Counterclaimant,
            20
                          v.
            21
                     A.L., A Minor, By and Through His
            22       Guardian Ad Litem, ELIZABETH
                     L,
            23
                                Counterdefendant.
            24

            25

           26

           27

           28

nwxnMssasva~s~i I~                                 [PROPOSED]JUDGMENT
                    1          Having received notice that the Parties reached a settlement, which provides
                    2   for this Court to enter a judgment,
                    3         IT IS ORDERED AND ADJUDGED that the April 17, 2019 decision
                4       rendered by the California Office of Administrative Hearings("OAH")in the
                    5   consolidated matter, Case Nos. 2018060785 and 2018070289 is hereby
                6       VACATED.
                7             IT IS FURTHER ORDERED AND ADJUDGED that the above-captioned
                8       matter be dismissed with prejudice, and that except as otherwise agreed to by the
                9       Parties, each party shall bear its own attorneys' fees and costs in connection with
               10       this action.
               11

               12       DATED:~G/~~C
               13

               14

               15                                                  H . STEPHE V. LSON
                                                                   United States District Judge
               16

               17

               18

               19

              20

              21

              22

              23

              24

              25

              26

              27

              28

DWK DMS 3459475v1
                                                       [PROPOSED]JUDGMENT
